862 F.2d 870Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Macarthur MARTIN, Petitioner-Appellant,v.ATTORNEY GENERAL OF the STATE OF MARYLAND;  Director of theState of Maryland Department of Corrections;  Norman A.Carlson, Director of the United States Bureau of Prisons(Including his subordinates the Warden at the FederalCorrectional Institute in Petersburg, Virginia),Respondents-Appellees.
No. 87-7509.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 27, 1988.Decided:  Nov. 15, 1988.

Douglas Macarthur Martin, appellant pro se.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Douglas Macarthur Martin, a Maryland prisoner presently confined in a federal institution, seeks to appeal the district court's denial of relief on his petition filed pursuant to 28 U.S.C. Sec. 2254.  Martin had previously volunteered to be transferred to a federal institution to reduce overcrowding in Maryland prisons pursuant to an order entered by the district court in a class action challenging state prison conditions.  Johnson v. Schmidt, No. H-77-113 (order of April 27, 1981).  In the present habeas action he sought release or return to state custody, contending that the conditions upon which he agreed to transfer to federal custody have not been fulfilled.


2
During the pendency of this appeal the state has represented that Martin may obtain his return to state custody upon submitting a request to the Division of Correction.  The allegations made by Martin in this habeas action would not entitle him to release from all confinement.1   As it appears that Martin may be able to obtain from the state the only relief to which he would be entitled in this action, we vacate the judgment of the district court and remand for a determination of mootness and, if appropriate, dismissal as moot.  See 13A C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure Sec. 3533.2, at 238 (1984) (action by defendant that accords relief demanded by plaintiff moots case).


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  A certificate of probable cause to appeal is granted.


4
VACATED AND REMANDED.



1
 The district court noted that Martin had filed a separate habeas action challenging his conviction